RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2471-17T4

SAMUEL K. BURLUM,

          Plaintiff-Appellant,

v.

NERMIN UCAR,

     Defendant-Respondent.
_____________________________

                   Argued telephonically May 4, 2020 –
                   Decided May 19, 2020

                   Before Judges Fasciale and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Sussex County,
                   Docket No. FM-19-0035-15.

                   Janet S. Del Gaizo argued the cause for appellant.

                   Thomas Joseph DeCataldo, Jr. argued the cause for
                   respondent (Skoloff & Wolfe, P.C., attorneys; Thomas
                   Joseph DeCataldo, Jr., on the brief).

PER CURIAM
     Plaintiff appeals from a December 19, 2017 amended dual judgment of

divorce (AJOD) and multiple other orders entered by different family part

judges.1 Judge Noah Franzblau issued the AJOD after conducting an eleven-

day trial. The judge made extensive findings and conclusions of law, which

appear in his eighty-four-page written decision, with which we substantially

agree. We therefore affirm.

     On appeal, plaintiff argues:

           POINT I

           WHEN CUSTODY OF DIVORCED OR SEPARATED
           PARENTS IS AT ISSUE, "THE RIGHTS OF BOTH
           PARENTS SHALL BE EQUAL[,]" N.J.S.A. 9:2-4.2[.]

           POINT II

           THE TRIAL JUDGE ERRED WHEN HE DECLARED
           . . . PLAINTIFF AN UNFIT PARENT WITHOUT
           MAKING ANY FINDINGS THAT HIS CONDUCT
           HAS A SUBSTANTIAL ADVERSE EFFECT ON THE
           CHILD[,] N.J.S.A. 9:2-4.4(C)[.]

           POINT III

           THE TRIAL JUDGE FAILED TO ADEQUATELY
           PROTECT THE CHILD'S BEST INTERESTS WHEN
           HE REFUSED TO PERMIT PLAINTIFF TO CALL

1
  These orders include: seven paragraphs of a January 23, 2015 order; three
paragraphs of a February 13, 2015 order; one paragraph of an October 28, 2016
order; two paragraphs of a December 16, 2016 order; three paragraphs of a May
12, 2017 order; and, on a limited remand, a December 19, 2018 order.
                                                                      A-2471-17T4
                                     2
WITNESSES FROM [THE DIVISION OF CHILD
PROTECTION AND PERMANENCY (DCPP)] TO
TESTIFY, AND FAILED TO ADMIT THE [DCPP]
REPORT INTO EVIDENCE[.]

POINT IV

THE FIRST JUDGE'S CREDIBILITY FINDINGS,
BASED ONLY ON CONFLICTING MOTION
PAPERS AND HIS GUT FEELING, UNFAIRLY
PREJUDICED . . . PLAINTIFF THROUGHOUT THE
ENTIRETY OF THE LITGATION, INCLUDING THE
FINAL DECISION[.]

POINT V

A CHILD'S BEST INTERESTS ARE NOT
ADEQUATELY REPRESENTED WHERE HE HAS
NO LEGAL COUNSEL, A PARTY APPEARS PRO
SE, AND THE ISSUE UNDER REVIEW IMPACTS
THE BEST INTERESTS OF THE CHILD[.]

POINT VI

THE SECOND JUDGE COMMITTED HARMFUL
ERROR WHEN HE ALLOWED . . . DEFENDANT TO
MOVE FROM SUSSEX COUNTY TO BERGEN
COUNTY WITH THE INFANT CHILD, PROVIDING
DEFENDANT WITH DE FACTO LEGAL AND
RESIDENTIAL CUSTODY, AND IRREPARABLY
CHANGING THE MARITAL STATUS QUO[.]

POINT VII

THE   TRIAL     JUDGE'S     FAILURE    TO
RETROACTIVELY      ADJUST      PLAINTIFF'S
PENDENTE LITE SUPPORT IS IN CONFLICT WITH


                                             A-2471-17T4
                    3
            HIS FINDINGS OF FACT RELATIVE TO THE
            MARITAL LIFESTYLE[.]

            POINT VIII

            THE TRIAL [JUDGE'S] LEGAL FEE AWARD OF
            $60,000 TO DEFENDANT IS DUPLICATIVE,
            PUNITIVE IN NATURE, AND SO FAR EXCEEDS
            PLAINTIFF'S ABILITY TO PAY THAT IT MUST BE
            REVERSED[.]

In his reply brief, plaintiff makes the following additional contentions, which

we have re-numbered:

            POINT IX

            THE RECORD IS DEVOID OF THE TYPE OF
            EVIDENCE REQUIRED TO SUPPORT AN
            UNFITNESS DECLARATION[.]

            POINT X

            THE TRIAL [JUDGE] ERRED BY DISREGARDING
            CREDIBLE     EVIDENCE   SHOWING    THAT
            DEFENDANT      IS  INTENTIONALLY    AND
            WILLFULLY TRYING TO DISAFFECT . . .
            PLAINTIFF AND [THE] CHILD[.]

            POINT XI

            THE TRIAL [JUDGE'S] FAILURE TO CONSIDER
            EVIDENCE ESSENTIAL TO THE CHILD'S BEST
            INTEREST[S] DEMANDS A REMAND[.]




                                                                       A-2471-17T4
                                      4
            POINT XII

            PLAINTIFF WAS UNFAIRLY PREJUDICED BY
            THE FIRST JUDGE'S IMPROPERLY MADE
            CREDIBILITY FINDINGS SUCH THAT HE WAS
            TREATED UNFAIRLY AND INEQUITABLY,
            RESULTING IN THE [JUDGE'S] FAILURE TO
            PROPERLY ENSURE THAT THE CHILD'S BEST
            INTERESTS ARE PROTECTED[.]

            POINT XIII

            WHAT    IF    PLAINTIFF'S   "CONSPIRACY
            THEORIES" ARE NOT THEORIES AT ALL?

      In our review of a non-jury trial, we defer to a trial judge's factfinding

"when supported by adequate, substantial, credible evidence." Cesare v. Cesare,

154 N.J. 394, 412 (1998). We also note proper factfinding in divorce litigation

involves the Family Part's "special jurisdiction and expertise in family matters,"

which often requires the exercise of reasoned discretion. Id. at 413. In our

review, "[w]e do not weigh the evidence, assess the credibility of witnesses, or

make conclusions about the evidence." Mountain Hill, L.L.C v. Township of

Middletown, 399 N.J. Super. 486, 498 (App. Div. 2008) (alteration in original)

(quoting State v. Barone, 147 N.J. 599, 615 (1997)). Consequently, when this

court concludes there is satisfactory evidentiary support for the trial judge's

findings, "its task is complete[,] and it should not disturb the result." Beck v.



                                                                          A-2471-17T4
                                        5
Beck, 86 N.J. 480, 496 (1981) (quoting State v. Johnson, 42 N.J. 146, 162

(1964)).

      In bench trials, like here, our "[d]eference is especially appropriate 'when

the evidence is largely testimonial and involves questions of credibility.'"

Cesare, 154 N.J. at 412 (quoting In re Return of Weapons to J.W.D., 149 N.J.

108, 117 (1997)). We recognize a trial judge who observes witnesses and listens

to their testimony, develops "a 'feel of the case,'" N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Family

Servs. v. M.M., 189 N.J. 261, 293 (2007)), and is in the best position to "make

first-hand credibility judgments about the witnesses who appear on the stand. "

Ibid. In contrast, review of the cold record on appeal "can never adequately

convey the actual happenings in a courtroom." N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 448 (2012).

      Judge Franzblau made extensive credibility findings. He found defendant

credible in all material respects. But, he found plaintiff "incredible." He

reached that independent determination—which was the same finding made by

an earlier judge—after an eleven-day trial and a detailed review of the

testimony.   He found plaintiff's statements "def[ied] truth, logic, and any

objective interpretation of the facts." According to the judge, plaintiff was


                                                                          A-2471-17T4
                                        6
"unable to provide adequate or reasonable explanations for his conduct and/or

statements." Although there are additional examples in the record supporting

his findings, the judge outlined nine separate reasons "only as a sample to

demonstrate the basis for . . . finding that [p]laintiff [was] not credible."

      Contrary to plaintiff's contention, the judge did not make an erroneous

custody determination. Applying N.J.S.A. 9:2-4, the judge concluded that it

would be in the best interests of the child to award defendant sole legal and

physical custody. In his written decision, the judge found that statute factors

one, two, three, four, seven, eight, ten, twelve, and thirteen weighed in favor of

awarding defendant custody, and that none of the factors weighed in plaintiff's

favor. In reaching that conclusion, the judge emphasized the importance of

plaintiff's lack of credibility, "his demonstrated lack of stability, the parties'

inability to agree[,] . . . [p]laintiff's untenable positions that prevented

compromise, [his] persistent failure to acknowledge fathering another child, and

concerns regarding [p]laintiff's general fitness."      The judge did not make

summary conclusions, but rather he pointed to evidence adduced at trial to

support his findings.

      Plaintiff argues, however, that the judge did not treat his parental rights in

parity with those of defendant, resulting in an erroneous custody determination.


                                                                                A-2471-17T4
                                         7
Along those lines, he argues that: (1) he was operating at a disadvantage during

this entire matter due to the judge's bias against him; (2) his capacity to

demonstrate his ability to care for the child was hampered by a presumption that

he was an unfit parent who was entitled to only limited parenting time; and (3)

his efforts to improve himself and create a stable home for the child were

dismissed out-of-hand.

      Plaintiff is correct that "[i]n any proceeding involving the custody of a

minor child, the rights of both parents shall be equal[.]"           N.J.S.A. 9:2-4.

However, the record supports the various rulings during the pendency of the

litigation that limited the child's exposure to plaintiff, especially given plaintiff's

behavior and lifestyle. The judge's findings of fact, which we need not detail

here, are indeed supported by the record. Contrary to plaintiff's contention, the

judge did not reach an erroneous custody determination.

      Plaintiff argues that the judge erroneously declared him unfit without

finding that his conduct caused a substantial adverse effect on the child. He also

asserts that the judge erred by failing to provide him with a "pathway" back to

joint legal custody or guidance for increasing his parenting time. Plaintiff is

correct that "[a] parent shall not be deemed unfit unless the parent['s] conduct

has a substantial adverse effect on the child." N.J.S.A. 9:2-4(c). But the record


                                                                               A-2471-17T4
                                          8
supports the judge's findings and conclusions that plaintiff negatively affected

the child.

      For example, the record demonstrates that plaintiff: (1) failed to spend

consistent time with the child in the marital home both before and after the

parties decided to divorce; (2) failed to pay child support; (3) continued working

at Extreme Energy Solutions (EES) for the better part of a decade without

drawing any part of the $250,000 salary to which he was entitled under EES

documents; (4) committed fraudulent conduct that had resulted in the imposition

of a $1,100,000 fine and other outstanding debts 2; (5) engaged in a pattern of

manipulative and deceitful behavior as to his available monies, residence,

marital status and fatherhood; (6) lied about his dealings with defendant during

the pendency of this case; (7) pursued extramarital affairs, offered monies to his

paramours; (8) did not serve as an appropriate role model; (9) treated defendant

with open hostility while in the child's presence; (10) failed to secure a residence


2
   In In re Burlum, No. A-3316-17 (App. Div. Sept. 20, 2019) (slip op. at 8-9),
we upheld a January 18, 2018 Final Decision by the Chief of the New Jersey
Bureau of Securities (the Bureau Chief) concluding that plaintiff and EES
violated the New Jersey Uniform Securities Law, N.J.S.A. 49:3-47 to -83. The
Bureau Chief determined that they violated the law by "selling unregistered
securities, acting as an unregistered agent, employing unregistered agents, and
making untrue statements of material facts and omitting material facts necessary
in order to make the statements they made not misleading." Id. at 1. The Bureau
Chief imposed $1,125,000 in penalties.
                                                                            A-2471-17T4
                                         9
that he was financially capable of maintaining; and (10) displayed a general lack

of trustworthiness.     Thus, as to plaintiff's purported path towards self-

improvement and increased role in the child's life, under the facts of this case,

the record reveals the opposite and instead supports the judge's findings.

      Plaintiff contends that the judge erred by refusing to admit DCPP's report,

pertinent to allegations that plaintiff had abused the child, and by refusing to

permit plaintiff to call DCPP witnesses regarding those allegations. We see no

abuse of discretion as to either evidentiary ruling. In his final decision, the judge

stated:

             Defendant made several complaints to [DCPP]
             expressing concerns about injuries sustained by [the
             child], sexualized behaviors, and general concern for
             [the child's] safety with [p]laintiff. Ultimately, [DCPP]
             determined [d]efendant's allegations to be unfounded.
             During trial, [d]efendant stipulated to [DCPP's]
             conclusions. As a result, this [c]ourt precluded
             [p]laintiff from introducing [DCPP's] confidential
             reports and associated documents and from calling
             [DCPP] investigators as witnesses. While [p]laintiff
             continued to assert that [DCPP] materials would
             establish that [d]efendant was making false allegations
             to obtain custody, [p]laintiff made no proffer with
             respect to any [DCPP] document that reached that
             conclusion. As a result, this [c]ourt determined that the
             interest in maintaining the confidentiality of the
             [DCPP] documents outweighed any justification for
             their release and/or publication during trial. Further, as
             noted by Dr. Fridman, "[i]t seemed to me that
             [defendant] was not using the term physical abuse,

                                                                             A-2471-17T4
                                        10
            appropriately perhaps because English is her second
            language and I pointed out to her that the example she
            had just given would be a question of [plaintiff]
            considering putting [the child] in a situation which
            might be physically dangerous. This was not the
            common use of the term physical abuse . . . .
            [Defendant] said okay and agreed to this distinction[.]"
            Given the circumstances, this [c]ourt found no
            justification for the use of the [DCPP] documents or to
            call [the DCPP] witnesses during trial.

      Plaintiff now argues that the judge failed to protect the child's best

interests and safety when it refused to permit plaintiff to present testimony from

DCPP investigators and admit DCPP's file. Plaintiff insists that: (1) the file

was replete with relevant information; (2) the reports in the file and the

testimony from the DCPP witnesses would have revealed that defendant

intentionally made videos of the child exhibiting sexualized behavior in order to

"induce" a referral to DCPP in an effort to sever plaintiff's relationship with the

child, and that in doing so defendant harmed the child; (3) defendant

acknowledged the relevance of the DCPP file when she asked the judge to

release it during discovery; and (4) the DCPP file was the only unbiased

evidence "available in this case that focuse[d] solely on the child's welfare."

      Although defendant sought the file's disclosure during discovery, which

the judge granted because of the possibility it contained crucial information, this

did not establish its admissibility at trial.    As defendant notes, the rules

                                                                           A-2471-17T4
                                       11
pertaining to discovery are far broader than evidence rules at trial. Moreover,

once DCPP found the abuse allegations were unfounded, the DCPP file had no

relevancy at trial. Contrary to plaintiff's representations, he did not make a

satisfactory proffer regarding the usefulness of the file. Although he claimed

that the materials in the file would show that defendant intentionally made false

allegations against him and harmed the child in the process, he did not identify

any document containing these conclusions. He had no answer when asked how

the DCPP witnesses could testify to defendant's intent. He also admitted at trial

that he had not made an allegation to DCPP that defendant harmed the child.

      Moreover, plaintiff's claim that the DCPP's file was the only unbiased

evidence addressing the child's best interests is inaccurate. The judge had the

benefit of the reports prepared by Dr. Dennis Shaning and Dr. Morton Fridman,

as well as their trial testimony. Although plaintiff suggests that these reports

were useless because they were tainted by a prior judge's credibility findings in

January 2015, the trial judge found that the doctors properly based their

conclusions upon their expertise.

      Plaintiff contends that the judge improperly required him to pay half of

the costs of the marital home pending its sale, authorized the sale of the marital

home, and permitted defendant to move to another county with the child.


                                                                          A-2471-17T4
                                       12
Plaintiff concedes trial judges have discretionary authority to order the sale of

marital assets pendente lite when "fit, reasonable, and just."        Randazzo v.

Randazzo, 184 N.J. 101, 114 (2005). He insists, however, that by allowing the

home to be put on the market in January 2015, the judge rendered an improper

de facto pendente lite custodial decision, which paved the way for defendant to

relocate with, and deny plaintiff access to, the child. According to plaintiff, the

judge's subsequent order, which did in fact permit defendant to move prior to

trial, "forever alter[ed] the pendente lite status quo[] and provid[ed] [d]efendant

with de facto custody to . . . [p]laintiff's exclusion." We see no abuse of

discretion here.

      Plaintiff ignores that: (1) he twice agreed to sell the marital home and

then reneged; (2) the parties could not afford to live in that home without

plaintiff making a steady financial contribution; (3) both Dr. Shaning and Dr.

Fridman agreed that plaintiff had a narcissistic/sociopathic personality and was

unreliable and unstable in all aspects of his life, and the judge had the benefit of

these expert opinions when he permitted defendant to relocate; (4) he harmed

the child by his absenteeism and disinterest after the child was born; (5) he had

two years to obtain stable housing and employment and failed to do so; and (6)

defendant demonstrated her ability to care for the child and that she needed to


                                                                            A-2471-17T4
                                        13
be closer to New York to get her business functional so that she could provide

for the child. Plainly, the judge's decisions were made not to harm plaintiff, but

to ensure that a responsible individual cared for the child.

        Plaintiff also contends that the trial judge improperly altered the status

quo pendente lite by requiring him to financially contribute towards the marital

home.     Although plaintiff insists that defendant had voluntarily agreed to

"support[] the family," defendant drew upon her premarital assets to pay the bills

out of necessity after plaintiff's financial duplicity became apparent. Plaintiff

admitted he knew that the home was beyond their means at the time they bought

it and confirmed that he contributed some funds to assist with carrying costs.

Moreover, plaintiff agreed in November 2014 to give defendant $2200 per

month to assist with the bills for the home in which he continued to reside. The

judge did not alter the status quo by mandating a payment of $2500.

        We reject plaintiff's contention that the judge abused his discretion by

declining to retroactively adjust his support arrears. He contends the support

orders that obligated him to pay half of the marital home's carrying costs pending

its sale were not in accordance with the parties' marital lifestyle because their

lifestyle revealed defendant was responsible for all marital expenses. The judge




                                                                          A-2471-17T4
                                        14
found that the sole evidence of the parties' marital lifestyle was their expensive

home, which required defendant use her savings to maintain. He stated:

                   Defendant attempted to implement a standard of
            living that was consistent with her premarital standard
            of living. This [c]ourt finds that [d]efendant's standard
            of living was premised on [p]laintiff's representation
            that she would no longer have to work following EES's
            impending initial public offering and [p]laintiff taking
            [a] salary. When EES and [p]laintiff became immersed
            in the [Bureau] litigation and [p]laintiff continued to
            forfeit his salary, the marital lifestyle implemented by
            [d]efendant could not be maintained. The marital
            lifestyle essentially entailed owning and maintaining a
            luxury home. Unfortunately, since [d]efendant had
            shuttered her business to move to Sussex County, and
            [p]laintiff did not draw [a] salary from EES and EES
            did not complete the initial public securities offering,
            [d]efendant had to contribute pre-marital assets to
            maintain the marital lifestyle, including specifically the
            marital residence until it could be sold. Aside from the
            home, the parties did not live extravagantly. There was
            no evidence presented that the parties dined out,
            traveled or vacationed, purchased any luxury items or
            shopped for anything other than necessities.

      The judge addressed plaintiff's contention as to the pendente lite award in

defendant's favor. The judge rejected plaintiff's argument that he incorrectly

attributed him an annual income of $250,000. The judge noted that plaintiff had

agreed to "forfeit" salaries, commissions, bonuses and benefits worth $250,000

per year from 2009 through 2012, in favor of receiving 10,000,000 shares of

EES stock. The judge found that plaintiff inadequately explained his failure to

                                                                          A-2471-17T4
                                       15
receive any salary from EES, emphasizing that plaintiff: (1) did not demonstrate

that he asked the EES board for a salary and was denied; (2) did not provide any

financials indicating that EES could not afford to pay him a salary; (3) had been

touted as invaluable to EES; and (4) offered no explanation as to why EES, by

contrast, was willing to pay a salary of $40,000 to an employee who lacked

industry experience. The judge concluded that "it would appear that [p]laintiff's

receipt of no annual salary has been a strategic decision potentially made by

[p]laintiff to limit his financial obligation to [d]efendant . . . and that [p]laintiff

has been able to secure financial resources through other means that are beyond

[d]efendant's reach."

      The judge also observed that plaintiff failed to provide any evidence that

he sought other employment opportunities. Moreover, he questioned plaintiff's

financial representations, noting that plaintiff: (1) failed to disclose his receipt

of $102,934 from IMobile on January 10, 2015; (2) failed to identify the source

of the $10,000 he claimed he earned from his LGBT article; and (3) managed to

provide other women with money to cover their living expenses and pay for a

sex machine. In sum, the judge concluded:

             Plaintiff's claim in support of his limited earning
             capacity is contradicted by his own representation of
             his value to EES, EES's board members'
             acknowledgment of [p]laintiff's value to EES as well as

                                                                               A-2471-17T4
                                         16
             by [p]laintiff's entrepreneurial skills and his consistent
             access to funds, which access has allowed [p]laintiff to
             buy a home and support other women and personal
             endeavors. For the foregoing reasons, this [c]ourt finds
             the imputation of $250,000 of annual income to
             [p]laintiff to be reasonable both retroactively and
             prospectively.

       Although plaintiff now renews his position that the pendente lite support

orders do not comport with the marital lifestyle, no retroactive adjustment was

warranted. Contrary to plaintiff's representations, the "marital lifestyle" here

consisted of defendant involuntarily paying the parties' household bills with her

premarital assets out of necessity because plaintiff's representations as to his

impending wealth were entirely false.        Moreover, plaintiff ignores that he

offered to pay defendant $2200 per month starting in November 2014, which

was only $300 less than the court-ordered monthly payment that he failed to

pay.

       Plaintiff contends that the judge abused his discretion by awarding

defendant $60,000 in counsel fees. The award of counsel fees and costs in a

matrimonial action rests in the trial judge's discretion. R. 5:3-5(c); Eaton v.

Grau, 368 N.J. Super. 215, 225 (App. Div. 2004); Guglielmo v. Guglielmo, 253

N.J. Super. 531, 554-55 (App. Div. 1992). In deciding whether to make such an

award, the judge should consider


                                                                          A-2471-17T4
                                        17
            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

            [R. 5:3-5(c).]

      Success in the litigation of the parties' dispute is not a prerequisite for an

award of counsel fees. Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 158 (App.

Div. 2002); Guglielmo, 253 N.J. Super. at 545. Also, where one party acts in

bad faith, the parties' relative economic positions are of little relevance because

the fee award is then intended "to protect the innocent party from unnecessary

costs and to punish the guilty party." Yueh v. Yueh, 329 N.J. Super. 447, 461

(App. Div. 2000).

      The court in Kelly v. Kelly, 262 N.J. Super. 303 (Ch. Div. 1992),

discussed the issue of counsel fees in matrimonial cases.

            Fees in family actions are normally awarded to permit
            parties with unequal financial positions to litigate (in
            good faith) on an equal footing. With the addition of
            bad faith as a consideration, it is also apparent that fees
            may be used to prevent a maliciously motivated party
            from inflicting economic damage on an opposing party

                                                                            A-2471-17T4
                                       18
            by forcing expenditures for counsel fees. This purpose
            has a dual character since it sanctions a maliciously
            motivated position and indemnifies the "innocent"
            party from economic harm.

            [Id. at 307 (citations omitted).]

      The Kelly court defined bad faith as intentionally misleading or deceiving

another, thereby precipitating legal action, and noted that more than a simple

mistake was required before a party would be found guilty of bad faith. Ibid.;

accord Von Pein v. Von Pein, 268 N.J. Super. 7, 19-20 (App. Div. 1993). Other

examples of bad faith include misusing or abusing the court process, seeking

relief not supported by fact or law, intentionally misrepresenting facts or law, or

otherwise engaging in vexatious acts for oppressive reasons.            Borzillo v.

Borzillo, 259 N.J. Super. 286, 293-94 (Ch. Div. 1992).

      According to Rule 1:7-4(a), a judge in a non-jury trial and on motion must

"by an opinion or memorandum decision, either written or oral, find the facts

and state its conclusions of law." "[F]ailure to perform the fact[]finding duty

'constitutes a disservice to the litigants, the attorneys and the appellate court.'"

Chambon v. Chambon, 238 N.J. Super. 225, 231-32 (App. Div. 1990) (quoting

Curtis v. Finneran, 83 N.J. 563, 569-70 (1980)). When a trial judge fails to set

forth the reasons for his or her opinion, meaningful appellate review is inhibited.

Id. at 232. The absence of adequate findings will generally warrant a reversal

                                                                            A-2471-17T4
                                        19
of the trial judge's decision. Gordon v. Rozenwald, 380 N.J. Super. 55, 79 (App.

Div. 2005); Clarke v. Clarke ex rel. Costine, 359 N.J. Super. 562, 572 (App.

Div. 2003); Heinl v. Heinl, 287 N.J. Super. 337, 347 (App. Div. 1996).

      In awarding counsel fees to defendant, the judge first found that, while

defendant demonstrated that her liabilities exceeded her assets, plaintiff's net

worth could not be ascertained based upon the information he provided.

      Next, the judge noted that although defendant paid $263,855 towards her

outstanding fees by depleting her pre-marital savings and by borrowing funds

from her business' defined benefit plan and other third parties, she still owed

more than $40,000 to her counsel. Plaintiff, by contrast, did not owe monies to

counsel. Although plaintiff's financial circumstances were unclear, the judge

was satisfied that⸻as evidenced by his demonstrated ability to raise funds for

his housing and lifestyle, such as his support of other women and acquisition of

a sex machine⸻plaintiff had the ability to contribute towards defendant's fees.

Next, the judge found that while the parties' positions regarding custody and

child support were advanced in good faith, plaintiff's claim for alimony was not.

He also noted that defendant was awarded counsel fees on five prior occasions

totaling $14,640, of which plaintiff had only paid $2000.




                                                                         A-2471-17T4
                                      20
      In considering the results obtained, the judge observed that defendant was

successful in her pursuit of custody and in her opposition to plaintiff's requests

for custody, child support, and alimony. She had not, however, prevailed in her

requests for the judge to allocate a portion of her home equity loss to plaintiff

and to require plaintiff to reimburse her for the depletion of her marital assets

and the other debts she had incurred to support the family and marital home. As

to plaintiff, he was not only unsuccessful in the claims noted above, but he failed

to identify any assets subject to equitable distribution to which he was

entitlement.

      Finally, the judge found that plaintiff's questionable conduct during

litigation greatly contributed towards defendant's counsel fees. In particular, he

faulted plaintiff for: (1) refusing to attend his deposition until plaintiff secured

a court order; (2) unjustifiably refusing to answer questions pertaining to EES's

structure and financial condition and also the existence of his second son in

Wisconsin during his deposition and at trial; (3) refusing to pay pendente lite

support and counsel fees in violation of numerous court orders; (4) filing

motions to obtain Judge Farber's oath of office and bond and also to compel the

appearance of out-of-state witnesses with invalid subpoenas; (5) filing repeated

motions on the same issue; (6) his inability to confirm, during cross -


                                                                            A-2471-17T4
                                        21
examination, that he had always been truthful with the court; (7) making false

accusations about defendant's failure to include him in the selection of the child's

school, as well as false assertions that he served as the child's primary custodian

when defendant's mother returned to Turkey for several months; (8) reneging on

his initial agreement to sell the marital house and thereby forcing defendant to

file multiple motions; and (9) falsely claiming that defendant had interfered with

his ability to attend Dr. Shaning's deposition.

      In sum, the judge concluded:

                   In the context of [d]efendant's fee request, this
            [c]ourt finds that the attorney['s] fees charged by
            [d]efendant's attorneys are reasonable . . . especially
            based upon the contentiousness at every juncture. . . .
            However, recognizing that many, but not all, tasks
            would have had to be performed by [d]efendant
            regardless of [p]laintiff's questionable litigation
            conduct (e.g. deposing [p]laintiff, preparing a pendente
            lite motion, participating in discovery, and preparing a
            trial brief), and the fact that the [c]ourt found that the
            custody issue was pursued by both parties in good faith,
            this [c]ourt awards fees to [d]efendant only in [the]
            amount that this [c]ourt believes [was] incurred as a
            result of [p]laintiff's questionable tactics. On this basis,
            this [c]ourt orders that [p]laintiff reimburse [d]efendant
            for $60,000 of her attorney['s] fees.

      Plaintiff now contends that the judge's counsel fee award must be reversed

because: (1) it was duplicative, as plaintiff had already been ordered to pay

$14,640 for his bad faith conduct during this case; (2) it was punitive in nature;

                                                                            A-2471-17T4
                                        22
and (3) it exceeded his ability to pay. Contrary to plaintiff's representation, the

award is not duplicative because plaintiff only paid $2000 towards those earlier

fee awards. As such, the judge included the remaining $12,640 in his final

$60,000 award. In support of his final award, the judge set forth other examples

of plaintiff's untoward conduct apart from the matters that gave rise to the earlier

awards.

      Moreover, the judge thoroughly considered the plaintiff's economic

situation, and his findings should not be disturbed based upon plaintiff's self-

serving, unsubstantiated claims that he cannot afford to pay the fee award. As

defendant points out, plaintiff managed to fund this appeal, thereby confirming

the judge's finding that he has access to monies.

      Affirmed.




                                                                            A-2471-17T4
                                        23